        Case 5:18-cv-00252-MTT Document 33 Filed 04/03/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

MICKA MARTIN,                                   *

                     Plaintiff,                 *
v.                                                  Case No. 5:18-CV-00252-MTT
                                                *
MONROE COUNTY GEORGIA, et al.,
                                                *
                  Defendants.
___________________________________             *


                                      JUDGMENT

      Pursuant to this Court’s Order dated April 2, 2019, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 3rd day of April, 2019.

                                          David W. Bunt, Clerk


                                          s/ Vanessa Siaca, Deputy Clerk
